
	
		II
		112th CONGRESS
		1st Session
		S. 1704
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Ms. Ayotte (for herself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify certain
		  authorities relating to the strategic airlift aircraft force structure of the
		  Air Force.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Airlift Force Structure
			 Reform Act of 2011.
		2.Strategic airlift
			 aircraft force structure of the Air ForceSection 8062(g)(1) of title 10, United
			 States Code, is amended—
			(1)by striking
			 Effective October 1, 2009, the Secretary and inserting
			 The Secretary; and
			(2)by striking
			 316 aircraft and inserting 301 aircraft.
			
